Case 1:19-cv-00109-SM Document 48-23 Filed 05/18/20 Page 1 of 3




      Exhibit 23
                   Case 1:19-cv-00109-SM Document 48-23 Filed 05/18/20 Page 2 of 3
From: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Sent: Thursday, November 02, 2017 3:54 PM EDT
To: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>
CC: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Re: Urgent Letter of Personal Subject Matter which Requires Response - Pertaining to Actions Undertaken by
School Representatives & Departments
Hello Katharine,


I understand your expectations.

When do you expect I will receive a response to what I've written.


Best wishes,
Mark Anderson



From: Katharine R. Strong
Sent: Thursday, November 2, 2017 9:58:44 AM
To: Mark I. Anderson
Cc: Anne B. Hudak
Subject: RE: Urgent Letter of Personal Subject Matter which Requires Response - Pertaining to Actions Undertaken by School
Representatives & Departments

Good Afternoon, Mark –

Thank you for your email and for forwarding to me the materials you sent to President Hanlon.

I have reviewed your petition and have significant concerns about your ability to engage in the judicial process at this time. I am
asking that you meet with someone from Counseling and Human Development (or a practitioner approved by that office) and sign an
appropriate waiver so that they can confirm your ability to engage in the process. Until you have completed this evaluation and we
are notified of your ability to participate, we will not move forward.

Your status with the College will remain the same as outlined by Dean Biron in her letter to you on October 26, 2017. “[You] will
remain not enrolled and are not allowed on campus. However, you may be on
campus to access services at Dick’s House and/or to meet with advisors related to your COS case.”

Please respond by noon tomorrow, November 3, 2017, to confirm that you understand my expectations.

Sincerely,

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421


From: Mark I. Anderson
Sent: Wednesday, November 01, 2017 7:07 PM
To: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>
Cc: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Fw: Urgent Letter of Personal Subject Matter which Requires Response - Pertaining to Actions Undertaken by School
Representatives & Departments
Importance: High

Dear Katharine Strong,

I am writing you to request that the November 2nd deadline, and all impending parts of my 2nd judicial hearing be delayed
until the matters I've written about in the letter I've forwarded to you have been resolved. As you can see, I have had
reasonable cause for concern with things that have gone on which also affect how this trial should be proceeded on with,
and have had to invest all of my time until now trying to address this requisite concern, which has not made it possible for
me to prepare the materials I would need to submit tomorrow. There are additional grounds I could request this under, but
am quite tired of writing, and so will not explain them here in faith you will grant my request for this reason. I was approved a
delay for this deadline during my last trial because I simply had a paper due in a class, so if you do not believe this matter is
of urgent enough concern to warrant the delay I've requested, I urge you to reconsider.

Anne, I hadn't really touched base with you in the past couple days, so I wanted to CC this to you so you'd know exactly



                                                                                                                    DARTMOUTH002782
                  Case 1:19-cv-00109-SM Document 48-23 Filed 05/18/20 Page 3 of 3
what's going on at this point, and what I might need you to advise me about moving forward.

Best wishes,
Mark Anderson

From: Mark I. Anderson
Sent: Wednesday, November 1, 2017 3:56 PM
To: Philip J. Hanlon; Rebecca E. Biron
Subject: Urgent Letter of Personal Subject Matter which Requires Response - Pertaining to Actions Undertaken by School
Representatives & Departments

Hello President Hanlon,

It makes me cry to be writing you for the reasons I am, but I have written you a letter of grave concern and subject matter that requires a
response as soon as you’re able to give one. I genuinely can’t imagine how busy you are, so I do not expect a timely response from you,
but the letter is 22 pages (5385 words, in addition to 10 images of letters from the school), and if you think you might know when you’ll
have time to review such a document, I can’t tell you how much I’d appreciate if you let me know when I might expect to hear back
from you around.

The document "Letter to President Hanlon" is the main text I'm asking you to review, and the "(combined) official letters of
correspondence from the school" and "Letter to Dean Biron" are supplementary materials I reference in this letter, and have provided for
you to look at in case you would like to.

Dean Biron, I have also sent you these documents to review in case you might want to review them.

Once again, I can’t express how sorry I am to be asking of your time for this, and can’t tell you how far I would’ve gone not to if I had
any other option available to me in life anymore.

Best regards,
Mark Anderson




                                                                                                                        DARTMOUTH002783
